Exhibit EXECUTION VERSION REGISTRATION RIGHTS AGREEMENT by and among Prestige Brands, Inc. Prestige Brands Holdings, Inc. Prestige Personal Care Holdings, Inc. Prestige Personal Care, Inc. Prestige Services Corp. Prestige Brands Holdings, Inc. Prestige Brands International, Inc. Medtech Holdings, Inc. Medtech Products Inc. The Cutex Company The Denorex Company The Spic and Span Company and Banc of America Securities LLC Deutsche Bank Securities Inc. Dated as of March 24, 2010 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) is made and entered into as of March 24, 2010, by and among Prestige Brands, Inc., a Delaware corporation (the “Company”), Prestige Brands Holdings, Inc., Prestige Personal Care Holdings, Inc., Prestige Personal Care, Inc., Prestige Services Corp., Prestige Brands Holdings, Inc., Prestige Brands International, Inc., Medtech Holdings, Inc., Medtech Products Inc., The Cutex Company, The Denorex Company and The Spic and Span Company (collectively, the “Guarantors”), and
